Citation Nr: 0534336	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disorder, has been 
received.

5.  Entitlement to a compensable evaluation for service-
connected residuals of a laceration under the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1976 to 
January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2003 and March 2004 rating decisions of the RO, 
which denied entitlement to the benefits enumerated above.

In April 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.


FINDINGS OF FACT

1.  A psychiatric disorder, to include pain disorder, is not 
related to the veteran's active duty service.

2.  A cervical spine disorder had its onset in 1993, well 
after the veteran's separation from service, and is not 
otherwise related to in-service disease or injury.

3.  A left shoulder disorder is not related to any incident 
in service.

4.  In a February 1997 decision, the Board denied the 
veteran's original claim of service connection for a low back 
disorder.

5.  The evidence received since the February 1997 denial of 
service connection for a low back disability is cumulative or 
redundant of the evidence previously of record and does not 
provide sufficient information regarding the etiology of the 
claimed disability to reopen the claim.

6.  There is no current evidence of residuals of a laceration 
under the left eye; no scar is apparent or palpable.


CONCLUSIONS OF LAW

1.  The veteran's claimed psychiatric disorder, which has 
been diagnosed as pain disorder, is not due to disease or 
injury that was incurred in or aggravated by his active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

2.  The veteran's claimed cervical spine disorder is not due 
to disease or injury that was incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The veteran's claimed left shoulder disorder is not due 
to disease or injury that was incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

4.  New and material evidence to reopen the claim of service 
connection for a low back disorder has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).



5.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
residuals of a laceration under the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; service personnel records; 
VA treatment records from November 1992 to May 1993 and from 
September 2002 to September 2003; VA hospital records dated 
in January 1988, February 1988, and January 1989; VA medical 
examination reports dated in June 1993, September 2003, and 
October 2003; private treatment records; the veteran's 
statements including his hearing testimony; and a lay 
statement dated in January 1994.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychiatric disorder 

The service medical records reflect no pertinent treatment or 
diagnoses of a psychiatric nature, and the separation 
examination was normal in all respects.  Therefore, a 
disorder is not factually shown during service.

The Board notes that the veteran has been receiving VA 
treatment for substance abuse.  VA treatment records do not 
reflect any specific psychiatric diagnosis.  An October 2003 
private psychological evaluation report indicates an Axis I 
diagnosis of pain disorders associated with psychological 
factors and a general medical condition (accident in 1977).  
The veteran asserts that he was injured in a Jeep accident 
during service in 1977.  The Board observes that there is no 
record of such an accident.  Attempts by VA to obtain 
corroborating evidence have failed.  

Based on a review of the record, the Board concludes that 
service connection for a psychiatric disorder cannot be 
granted.  38 C.F.R. § 3.303.  Service connection cannot be 
granted based on the October 2003 psychological evaluation.  
The examining psychologist attributed the veteran's pain 
disorder, at least in part, to a Jeep accident in service.  
The psychologist presumably based that opinion upon a history 
provided by the veteran and not upon a review of the record 
because the record, as mentioned above, makes no reference to 
an automobile accident in service.  Because the 
psychologist's diagnosis and opinion are based on unverified 
facts, the Board does not credit his opinion.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

In this case, there is no credible evidence to factually 
support the alleged in-service accident.  Not only are no 
official records available to corroborate the accident, but 
the service medical records contain no information that would 
tend to show such an accident had occurred.  In October 1978, 
the veteran completed a report of medical history for the 
purpose of obtaining dental treatment, wherein he denied 
being seen for any reason by a medical doctor over the prior 
year or having any prolonged illnesses or hospitalization.  
Presumably injuries as major as the veteran describes 
sustaining in the motor vehicle accident would have been 
noted by him.  Regardless, the separation examination showed 
no relevant findings or complaints. The veteran testified in 
2005 that he was knocked unconscious during the accident and 
evacuated by helicopter to Camp Roberts where he was treated 
for multiple injuries.  He also told the psychologist in 2003 
that he was unconscious for several hours and "woke up" in 
the hospital.  This is not consistent with his previous 
description of the accident in 1993, which was that he was 
treated with bandages and antiseptic at a first aid station 
and returned to duty after one day. As support for his 
current claim, the veteran implies his service-connected left 
eye scar was a result of the in-service accident, but service 
connection was granted based on a 1978 service medical record 
indicating he fell and hit his head on a desk.  There is no 
indication of a prior scar or injury to the left eye.

The psychologist's opinion was also based on the fact that 
the veteran reported never being without pain since the 
alleged accident.  In contrast, he testified that his neck 
and shoulder pains began in the 1990s, and review of records 
for medical treatment between 1988 and 1993 showed no 
relevant complaints or history.

Again, because the veteran's only diagnosed psychiatric 
disorder, namely pain disorder, has been attributed to an 
unverified event in service, service connection cannot be 
granted.  38 C.F.R. § 3.303.  Service connection requires 
that there be a link between a claimed disability and 
service.  Id.  In this instance, a credible nexus has not 
been shown.

The Board observes that a lay statement receive in January 
1994 regarding a Jeep accident is not one which the Board 
chooses to credit.  That statement is from a fellow soldier 
who did not witness the alleged accident and appears to know 
of it by hearsay alone.  A statement based on rumors and 
formulated a quarter century after the fact is not one upon 
which the Board will base a grant of service connection.  For 
the reasons set forth herein, it is simply unpersuasive.  See 
Hayes, 5 Vet. App. at 69- 70; Wood, 1 Vet. App. at 192-193.

This is not a case in which the evidence is in relative 
equipoise, in which case the veteran would prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the scant evidence in the veteran's favor comprised 
of the October 2003 psychological examination report and the 
January 1994 lay statement has been found to lack 
credibility.  There is no other evidence in the veteran's 
favor.  The Board, therefore, concludes that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against his claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.



Cervical spine disorder 

The service medical records do not suggest a cervical spine 
disorder.  There are no relevant complaints shown, and the 
separation examination was normal.

The veteran testified that he did not have any symptoms 
concerning his neck until the 1990s.  The first mention of 
complaints regarding the cervical spine are dated in May 1993 
following a motor vehicle accident.  In any event, an X-ray 
study conducted that month revealed no acute bony abnormality 
of the cervical spine.  On VA orthopedic examination in 
September 2003, an X-ray study of the cervical spine revealed 
minimal degenerative changes in the mid-cervical region.  The 
examiner diagnosed minimal degenerative changes of the mid 
cervical spine that occurred since 1993.  

The veteran was discharged from service in 1979.  His very 
mild cervical spine disability has been found to have 
occurred in or about 1993, over a decade after separation 
from service.  Because the onset of the veteran's current 
cervical spine disability has not been linked to his period 
of active duty and is in contrast linked to post-service 
years, service connection for this disability must be denied.  
38 C.F.R. § 3.303.

The veteran might well believe that his cervical spine 
disability is attributable to a Jeep accident in service.  As 
detailed above, there is no official record of such an 
incident.  In any event, the veteran is not shown to be 
competent to render medical diagnoses, and opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The competent medical evidence reflects onset of 
a minimal cervical spine disability in 1993, well after 
service, with no medical professional ever relating the post-
service condition to any disease or injury of service.  

It must also be noted that despite the veteran's testimony 
denying that he ever incurred additional trauma to his neck 
after service, stating that there had been "no major 
accidents" since the alleged in-service accident, the May 
1993 medical records clearly show that his vehicle was struck 
from behind and he complained of neck pain thereafter.  It is 
also pertinent that at that time, the veteran's past medical 
history was noted as "negative," meaning he did not relay a 
history of chronic neck pains or prior neck injuries.

As the preponderance of the competent medical evidence weighs 
against the veteran's claim, the benefit of the doubt rule is 
not for application herein.  See Ortiz, supra; Gilbert, 
supra.

Left shoulder disorder 

The service medical records are silent regarding a left 
shoulder disability.  No relevant complaints or abnormalities 
are shown, and the separation examination was negative in all 
pertinent respects.

On VA examination in September 2003, the examiner diagnosed 
minimal degenerative changes about the acromioclavicular 
joints bilaterally and otherwise normal bilateral shoulders.  
The examiner notes that radiographically, there was no 
evidence of an old osseous injury.

The above mentioned evidence does not insinuate a disability 
that is particular to the left shoulder.  On the contrary, 
the evidence reveals identical findings regarding both 
shoulders.  The only logical inference is that the veteran 
does not suffer from any left shoulder disability that is 
attributable to service.  If that were the case, the 
objective findings regarding the shoulders would not, 
presumably, have indicated identical findings bilaterally.  
Applicable law, however, seems to prevent the Board from the 
exercise of common sense in medical matters.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  

The Board turns its focus to the competent medical evidence, 
which indicates no sign of an old osseous left shoulder 
injury.  It follows that any disability of the left shoulder 
cannot have resulted from an in-service injury.  The veteran 
testified that he did not begin to have shoulder 
symptomatology until the mid 1990s, and there is no medical 
evidence showing any pertinent complaints or history until 
his recent claim.  It must also be noted that in connection 
with his prior claims, the veteran did not allege any 
shoulder injury resulted from the alleged in-service 
accident.  Regardless, no medical professional has ever 
related the post-service shoulder condition to disease or 
injury incurred during service.  Absent a nexus between any 
left shoulder disability and service, service connection for 
a left shoulder disorder is denied.  38 C.F.R. § 3.303.  

The Board notes the veteran again denied having any "other 
physical trauma . . . in [his] life" when discussing his 
shoulder disability, but not only is there the evidence of 
the 1993 motor vehicle accident discussed above, but the 
private psychologist's report also notes he was beat 
unconscious by police in 1999 and hospitalized in intensive 
care where he "suffered a clinical death as a result of the 
beating."  If this medical history is accurate, there has 
certainly been significant post-service physical trauma.

Again, as the entirety of the competent medical evidence is 
against the veteran's claim of entitlement to service 
connection for a left shoulder disability, the benefit of the 
doubt rule is not for application.  See Ortiz, supra; 
Gilbert, supra.

New and Material Evidence 

By February 1997 decision, the Board denied the veteran's 
claim of service connection for a low back disorder.  As a 
general rule, Board decisions are final.  38 U.S.C.A. §§ 
511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2005).

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge v. West, 155 F.3d 1056, 1363 (Fed. 
Cir. 1998).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).

The Board observes that the relevant evidence received since 
its February 1997 decision includes the veteran's April 2005 
hearing testimony related to injuries sustained after an 
alleged in-service automobile accident and a September 2003 
VA orthopedic examination report reflecting no specific 
diagnosis related to the lumbar spine but indicating that May 
1993 X-ray studies of the lumbar spine revealed normal 
results.  

This evidence is new because it became associated with the 
record only after the Board issued its February 1997 
decision.

It is not material, however, because it does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's claimed low back disability.  
Indeed, on the veteran's part, the evidence is duplicative of 
previous assertions regarding an in-service injury.  The 
September 2003 examination report does not reflect any 
diagnosis associated with the low back.  This new evidence is 
cumulative and redundant because the Board still has no 
information regarding the presence of a low back disability 
as well as no information regarding the origin of the claimed 
low back disability.  See Hodge, 155 F.3d at 1363.  See also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As the evidence received since the Board's February 1997 
decision is not new and material within the meaning of 
applicable law and regulations, the claim of service 
connection for a low back disorder is not reopened and 
remains denied.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA issued revised regulations amending the portion of the 
rating schedule dealing with disorders of the skin, effective 
August 30, 2002.  See 67 Fed. Red. 49590-49599 (July 31, 
2002).  The veteran filed his claim for increase in October 
2002.  As such, only the revised regulations apply.

The veteran's service-connected residuals of a laceration 
under the left eye have been rated zero percent disabling by 
the RO under the provisions of Diagnostic Code 7800.  
38 C.F.R. § 4.118.  Because the veteran's disability has been 
in effect since 1993, the Board presumes that the RO based 
its rating on the old rating criteria.  38 C.F.R. § 4.118 
(effective before August 30, 2002).

Currently, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck) provides a 10 percent evaluation where one 
characteristic of disfigurement is present.  Under note (1), 
the 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are: a scar 5 or more inches (13 or 
more cm.) in length; scar at least one- quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation: scar adherent to underlying tissue; 
skin hypo-or hyper- pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39-sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39- 
sq. cm.). 

According to an October 2003 VA dermatologic examination 
report, there is no visible scar below the left eye, no pain 
below the left eye, and no adherence to underlying tissue.  
The area below the left eye is smooth without a detectable 
scar.  The present diagnosis is "No evidence of scar below 
left eye."  

Because the veteran has no scar under the left eye, the Board 
need not look into the eight characteristics of disfigurement 
under Diagnostic Code 7800.  Indeed, without a scar, there is 
no disfigurement.  A 10 percent evaluation under Diagnostic 
Code 7800 requires one characteristic of disfigurement, which 
is not present.  A 10 percent evaluation under Diagnostic 
Code 7800, therefore, is not warranted.  

Under 38 C.F.R. § 4.31, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  Under 38 C.F.R. § 4.31, 
therefore, because the veteran does not meet the criteria for 
a 10 percent evaluation under Diagnostic Code 7800, a zero 
percent evaluation is the most that can be granted.  

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118.  
The veteran does not have a superficial unstable scar.  A 10 
percent evaluation under Diagnostic Code 7803, therefore, is 
not for application.

Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Again, as there is no scar, there can be 
no scar that is painful on examination.  A 10 percent under 
Diagnostic Code 7804, therefore, is not warranted.

Similarly, Diagnostic Code 7805 (scars, other; rate on 
limitation of function of the affected part) is not for 
application in that limitation of function of the area 
beneath the left eye has not been shown.  Id.

As apparent from the foregoing discussion, consideration has 
also been given to the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2005) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of a scar below the left eye 
not contemplated in the currently assigned zero percent 
rating permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in September 2003 and January 
2004.  These letters have advised the veteran of the 
information and evidence needed to substantiate the claims 
decided herein and of his and VA's respective duties for 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence, and he has not alleged that VA failed to comply 
with the notice requirements of VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decisions on appeal, the statements of the 
case, and the supplemental statements of the case, he was 
provided with specific information as to why these particular 
claims were denied and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statements of the case.  

The RO's letters did not specifically instruct the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to supply VA with 
any evidence pertaining to the claims.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decisions on appeal, and the statements of the case as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give those seeking VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Searches were also made for the treatment he alleged 
receiving during service following a motor vehicle accident, 
but none were found.  See June 1994 response from the 
Department of the Army.  The file contains post-service 
private and VA treatment records.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations, and a private 
psychological examination report is also of record.  The 
Board concludes further examination is not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


